DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 18, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Guillo (WO 01/84963 A1; Nov. 15, 2001, see English Translation) in view of Calcean (“What is Oolitic Aragonite?”, Sept. 16, 2019, Retrieved from Internet URL: https://www.calcean.com/blog/2019/9/16/what-is-oolitic-aragonite) as evidenced by Pisa Carolina (“Everything You Need to Know About Oolitic Aragonite”, No date, Retrieved from Internet URL: https://pisacarolina.com/everything-you-need-to-know-about-oolitic-aragonite/).
Regarding claim 1, Guillo discloses a beverage composition comprising calcium supplied from aragonite calcium carbonate and a liquid component that is water (Page 1 of English Translation, see Example 2 for Beverage).
Guillo teaches the beverage composition and method of making the beverage composition as described above, but fails to specifically teach that the aragonite particles are oolitic aragonite particles having a particle size of about 3 to 10 microns in diameter. 
Calcean teaches that oolitic aragonite is a form of calcium carbonate that has smaller particles thus giving it a larger surface area and is further used as a feed additive as it contains 40% elemental calcium and beneficial amino acids, which provides much needed calcium in an efficient bio-deliverable means to animals (look under Agriculture section). 
Pisa further teaches that oolitic aragonite inherently has a particle size of 2 to 8 microns, which overlaps the claimed ragne of about 3 to about 10 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Therefore the oolitic aragonite of Calcean would expectedly have the same particle size as evidenced by Pisa. 
It would have been obvious to one of ordinary skill in the art to have the aragonite particles of Guillo comprise oolitic aragonite particles as Calcean teaches that they are a suitable calcium carbonate source, having a small particle size of 2 to 8 microns, and can be used as a feed additive to provide sufficient calcium to animals. This is a simple substitution of one known calcium carbonate aragonite source for another. Using oolitic aragonite in the beverage of Guillo would yield the predictable result of providing the beverage of Guillo with oolitic aragonite particles having a smaller particle size and nutritional benefits as taught by Calcean. 
Regarding claim 7, Guillo teaches a beverage composition as described above. Guillo further teaches that the beverage comprises 90 ml of water out of about 100 ml beverage (adding all the ingredients) (See Example 2 on page 2). Therefore, Guillo teaches that the beverage composition comprises the liquid component in an amount of about 90% by weight, thus falling within the claimed range of 0.1 to 99.9%. 
Further, it would have been obvious to one of ordinary skill in the art to vary the amount of water in the beverage depending on the desired nutritional benefits. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 8, Guillo teaches a beverage composition as described above. Guillo further teaches that the beverage comprises about 0.05 mg of nacre powder, which comprises the aragonite particles, out of about 100 ml beverage (adding all the ingredients) (See Example 2 on page 2). Guillo additionally teaches that other sources of calcium are present in the beverage, making up about 5 ml calcium components. Therefore, Guillo teaches that the beverage composition comprises calcium in an amount of a little more than 5% by weight (5 ml calcium chloride,1 ml calcium gluconate and 0.05 mg nacre powder), thus falling within the claimed range of 0.1 to 10%. 
Further, it would have been obvious to one of ordinary skill in the art to vary the amount of calcium in the beverage depending on the desired nutritional benefits. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 18, Guillo further teaches a method of preparing a beverage composition comprising admixing aragonite particles with a liquid component that is water (Page 1 of English Translation, see Example 2 for Beverage).
Guillo teaches the beverage composition and method of making the beverage composition as described above, but fails to specifically teach that the aragonite particles are oolitic aragonite particles having a particle size of about 3 to 10 microns in diameter. 
Calcean teaches that oolitic aragonite is a form of calcium carbonate that has smaller particles thus giving it a larger surface area and is further used as a feed additive as it contains 40% elemental calcium and beneficial amino acids, which provides much needed calcium in an efficient bio-deliverable means to animals (look under Agriculture section). 
Pisa further teaches that oolitic aragonite inherently has a particle size of 2 to 8 microns, which overlaps the claimed ragne of about 3 to about 10 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Therefore the oolitic aragonite of Calcean would expectedly have the same particle size as evidenced by Pisa. 
It would have been obvious to one of ordinary skill in the art to have the aragonite particles of Guillo comprise oolitic aragonite particles as Calcean teaches that they are a suitable calcium carbonate source, having a small particle size of 2 to 8 microns, and can be used as a feed additive to provide sufficient calcium to animals. This is a simple substitution of one known calcium carbonate aragonite source for another. Using oolitic aragonite in the beverage of Guillo would yield the predictable result of providing the beverage of Guillo with oolitic aragonite particles having a smaller particle size and nutritional benefits as taught by Calcean. 
Regarding claim 30, Guillo additionally teaches a sweetener component comprising aragonite particles and at least one sweetener (Page 1 of English Translation, see Example 2 for Beverage), wherein the sweetener component is considered the beverage as it comprises aragonite particles and a sweetener.
Guillo teaches the beverage composition and method of making the beverage composition as described above, but fails to specifically teach that the aragonite particles are oolitic aragonite particles having a particle size of about 3 to 10 microns in diameter. 
Calcean teaches that oolitic aragonite is a form of calcium carbonate that has smaller particles thus giving it a larger surface area and is further used as a feed additive as it contains 40% elemental calcium and beneficial amino acids, which provides much needed calcium in an efficient bio-deliverable means to animals (look under Agriculture section). 
Pisa further teaches that oolitic aragonite inherently has a particle size of 2 to 8 microns, which overlaps the claimed ragne of about 3 to about 10 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Therefore the oolitic aragonite of Calcean would expectedly have the same particle size as evidenced by Pisa. 
It would have been obvious to one of ordinary skill in the art to have the aragonite particles of Guillo comprise oolitic aragonite particles as Calcean teaches that they are a suitable calcium carbonate source, having a small particle size of 2 to 8 microns, and can be used as a feed additive to provide sufficient calcium to animals. This is a simple substitution of one known calcium carbonate aragonite source for another. Using oolitic aragonite in the beverage of Guillo would yield the predictable result of providing the beverage of Guillo with oolitic aragonite particles having a smaller particle size and nutritional benefits as taught by Calcean. 
Regarding claim 33, Guilla teaches that the at least one sweetener is an artificial calorie sweetener (e.g. aspartame in Example 2).




Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guillo (WO 01/84963 A1; Nov. 15, 2001, see English Translation) in view of Calcean (“What is Oolitic Aragonite?”, Sept. 16, 2019, Retrieved from Internet URL: https://www.calcean.com/blog/2019/9/16/what-is-oolitic-aragonite) as evidenced by Pisa Carolina (“Everything You Need to Know About Oolitic Aragonite”, No date, Retrieved from Internet URL: https://pisacarolina.com/everything-you-need-to-know-about-oolitic-aragonite/) as applied to claims 1 and 18 above, and further in view of Liebrecht et al. (US Patent No. 6,106,874; Aug. 22, 2000).
Regarding claims 6 and 19, Guillo teaches that the liquid component is water as described above, but fails to teach that the liquid can be juice or milk. Guillo, however, teaches that the composition according to the invention can be in the form of any foods or beverages (page 2, English Translation).
Liebrecht discloses a calcium fortified juice based nutritional beverage that comprises citrus juice and a calcium supplement (Abstract, col 4 lines 30-67). 
As both Guillo and Liebrecht are directed towards calcium fortified beverages, wherein Guillo recognizes that any type of beverage can be used with a calcium supplement and Liebrecht teaches that it is known in the art for juice based beverages to comprise calcium supplements, it would have been obvious to one of ordinary skill in the art to have the liquid component in Guillo be a citrus juice as taught by Liebrecht. This is a simple substitution of one known liquid for another and would have been obvious depending on the desired type of beverage. Liebrecht clearly teaches that juice based beverages are known in the art and therefore if one of ordinary skill in the art wanted a juice based beverage, it would have been obvious to use juice in Guillo to yield the predictable result of providing a desired beverage that contains calcium to support the body’s nutrition. 


Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guillo (WO 01/84963 A1; Nov. 15, 2001, see English Translation) in view of Calcean (“What is Oolitic Aragonite?”, Sept. 16, 2019, Retrieved from Internet URL: https://www.calcean.com/blog/2019/9/16/what-is-oolitic-aragonite) as evidenced by Pisa Carolina (“Everything You Need to Know About Oolitic Aragonite”, No date, Retrieved from Internet URL: https://pisacarolina.com/everything-you-need-to-know-about-oolitic-aragonite/) as applied to claims 1 and 18 above, and further in view of Komatsu et al. (US Patent No. 5,912,032; June 15, 1999).
Regarding claims 6 and 21, Guillo teaches that the liquid component is water as described above, but fails to teach that the liquid can be juice or milk. Guillo, however, teaches that the composition according to the invention can be in the form of any foods or beverages (page 2, English Translation).
Komatsu discloses a calcium fortified milk based nutritional beverage that comprises cow’s milk (e.g. dairy milk) and a calcium supplement (Abstract, col 2 lines 40-67). 
As both Guillo and Komatsu are directed towards calcium fortified beverages, wherein Guillo recognizes that any type of beverage can be used with a calcium supplement and Komatsu teaches that it is known in the art for milk based beverages to comprise calcium supplements, it would have been obvious to one of ordinary skill in the art to have the liquid component in Guillo be a dairy milk as taught by Komatsu. This is a simple substitution of one known liquid for another and would have been obvious depending on the desired type of beverage. Komatsu clearly teaches that milk based beverages are known in the art and therefore if one of ordinary skill in the art wanted a milk based beverage, it would have been obvious to use dairy milk in Guillo to yield the predictable result of providing a desired beverage that contains calcium to support the body’s nutrition. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guillo (WO 01/84963 A1; Nov. 15, 2001, see English Translation) in view of Calcean (“What is Oolitic Aragonite?”, Sept. 16, 2019, Retrieved from Internet URL: https://www.calcean.com/blog/2019/9/16/what-is-oolitic-aragonite) as evidenced by Pisa Carolina (“Everything You Need to Know About Oolitic Aragonite”, No date, Retrieved from Internet URL: https://pisacarolina.com/everything-you-need-to-know-about-oolitic-aragonite/) as applied to claim 1 above and further in view of Neeser (US Patent No. 4,683,921; Aug. 4, 1987).
Regarding claim 11, Guillo teaches the beverage of claim 1, but fails to teach that the beverage further comprises carbon dioxide. 
Neeser teaches a method of making a carbonated beverage, wherein beverage ingredients are mixed with carbon dioxide to produce a desired carbonated beverage (col 1). 
It would have been obvious to one of ordinary skill in the art to have the beverage of Guillo further comprise carbon dioxide. Doing so would yield the predictable result of providing a carbonated beverage in Guillo. 
Carbonated beverage as well known in the art, as taught by Neeser, and therefore, depending on the desired type of beverage, it would have been obvious for the beverage of Guillo to comprise CO2 so that it is a carbonate beverage. 


Response to Arguments
Applicant’s arguments with respect to the prior art not teaching the use of oolitic aragonite having the claimed particle size in food product have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Calcean as evidenced by Pisa.
Guillo teaches the beverage composition and method of making the beverage composition as described above, but fails to specifically teach that the aragonite particles are oolitic aragonite particles having a particle size of about 3 to 10 microns in diameter. 
Calcean teaches that oolitic aragonite is a form of calcium carbonate that has smaller particles thus giving it a larger surface area and is further used as a feed additive as it contains 40% elemental calcium and beneficial amino acids, which provides much needed calcium in an efficient bio-deliverable means to animals (look under Agriculture section). 
Pisa further teaches that oolitic aragonite inherently has a particle size of 2 to 8 microns, which overlaps the claimed ragne of about 3 to about 10 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Therefore the oolitic aragonite of Calcean would expectedly have the same particle size as evidenced by Pisa. 
It would have been obvious to one of ordinary skill in the art to have the aragonite particles of Guillo comprise oolitic aragonite particles as Calcean teaches that they are a suitable calcium carbonate source, having a small particle size of 2 to 8 microns, and can be used as a feed additive to provide sufficient calcium to animals. This is a simple substitution of one known calcium carbonate aragonite source for another. Using oolitic aragonite in the beverage of Guillo would yield the predictable result of providing the beverage of Guillo with oolitic aragonite particles having a smaller particle size and nutritional benefits as taught by Calcean. 
For the reasons stated above, 103 rejections are maintained. 



Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791